           Case 1:17-cv-10014-LGS Document 154 Filed 12/10/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 CITY OF BIRMINGHAM RETIREMENT AND :
 RELIEF SYSTEM et al.,                                        :
                                              Plaintiffs, :        17 Civ. 10014 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 CREDIT SUISSE GROUP AG et al.,                               :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, the Final Approval Hearing in this matter was held on December 10, 2020.

It is hereby

          ORDERED that by December 14, 2020, the parties shall email copies of their (1)

proposed final settlement order and (2) proposed order for attorneys’ fees and costs to

schofield_nysdchambers@nysd.uscourts.gov, in Word format. These proposed orders shall

comply with the Court’s instructions at the hearing, and shall include provisions addressing

interim and final reports on the claims administration process, applications for cy pres

distributions and applications for settlement administration fees in excess of $350,000. It is

further

          ORDERED that by December 14, 2020, Plaintiffs shall submit billing records for

Thomas K. Wotring’s work on behalf of Plaintiff International Brotherhood of Teamsters, Local

710 Pension Plan in this matter (Dkt. No. 151-6 ¶13), identifying specific tasks completed and

hours spent on each task.

Dated: December 10, 2020
       New York, New York
